Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the Prior Art does not teach the motor control device controls the motor so that a phase current based on an input command value is caused to flow to at least one of the plurality of windings, and a predetermined in-phase current is superimposed on the phase current and caused to flow to at least one of the plurality of windings, and 
wherein the motor control device controls the motor so that energization to one winding among the plurality of windings corresponding to a predetermined energization stop phase is stopped, and the phase current and the in-phase current are respectively caused to flow to each winding corresponding to a phase other than the energization stop phase among the plurality of phases.
With respect to claim 13, the Prior Art does not teach a motor which has a plurality of windings that are electrically independent from each other in correspondence with each of a plurality of phases,
wherein the motor control device controls the motor so that a phase current based on an input command value is caused to flow to at least one of the plurality of windings, and a predetermined in-phase current is superimposed on the phase current and caused to flow to at least one of the plurality of windings, and 
wherein the motor control device controls the motor so that energization to one winding among the plurality of windings corresponding to a predetermined energization stop phase is stopped, and the phase current and the in-phase current are respectively caused to flow to each winding corresponding to a phase other than the energization stop phase among the plurality of phases; and the motor controlled by the motor control device.
Claims 1, 3-21 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395. The examiner can normally be reached Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICK D GLASS/Primary Examiner, Art Unit 2846